Citation Nr: 0616363	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-40 188	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder.   
 
2.  Entitlement to service connection for a pituitary tumor.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served with the Philippine Scouts from April 1946 
to February 1949.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for an eye 
disorder (claimed as glaucoma, blurred vision).  The veteran 
testified before the Board at a hearing in May 2006.  The 
case has been advanced on the docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (2005). 

The claim for service connection for a pituitary tumor is the 
subject of the REMAND at the end of the decision.  


FINDINGS OF FACT

1.  The RO denied service connection for an eye disorder in 
March 1993, and the veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1993 RO decision that denied service connection 
for an eye disorder is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for an eye disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2003, a rating 
decision in February 2004, and a statement of the case in 
September 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet.App. 473 (2006); see also Kent 
v. Nicholson, No. 04-181 2006, __ Vet. App. __, 2006 U.S. 
Vet. App. Claims LEXIS 151 (U.S. Vet.App. Mar. 31, 2006) 
(pertaining to new and material evidence).  Thus, VA 
satisfied its duty to notify the appellant prior to the last 
adjudication here (a November 2004 supplemental statement of 
the case).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Under the relevant substantive provisions, service connection 
may be granted for a disability due to a disease or injury 
which was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection for 
certain chronic diseases will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The RO denied service connection for an eye disorder in March 
1993.  The veteran submitted a notice of disagreement in 
April 1993 and a statement of the case was issued in June 
1993.  However, the March 1993 RO decision was not appealed 
and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the March 1993 RO 
decision included the veteran's available service medical 
records, post-service private treatment records, and the 
veteran's own statements.  The available service medical 
records did not show complaints of or treatment for any eye 
problems.  

Post-service private treatment records show treatment for eye 
disorders.  An April 1992 treatment report from M. M. 
Graditor, M.D., noted diagnoses of optic neuropathy, both 
eyes, and increased intraocular pressure (glaucoma), both 
eyes.  A July 1992 treatment entry related an impression of 
optic neuropathy.  

The evidence received since the March 1993 RO decision 
includes private and VA treatment records, a medical treatise 
as to eye disorders, and statements and testimony of the 
veteran.  These records contain evidence of treatment for 
various diagnosed eye disorders, including recent treatment 
for such disorders.  The records also show treatment for a 
pituitary tumor with related vision problems.  

For example, a June 1994 report of a magnetic resonance 
imaging study noted a history of loss of vision and a brain 
tumor.  The impression included intra and suprasellar 
pituitary tumor.  An October 1994 report from G. H. Lowe, 
III, M.D., noted that the veteran had a bitemporal hemianopia 
(loss of visual field on the outside portion of each eye as a 
result of a brain tumor) as well as mild degenerative changes 
in the human lens in each eye caused by the aging process and 
that such changes may constitute the beginning of a cataract 
in each eye.  

A September 1999 VA treatment report related an assessment of 
allergic conjunctivitis and pituitary dysfunction.  A January 
2000 VA treatment entry indicated an assessment of hyperopic 
astigmatic presbyopia and bitemporal hemianopsis due to 
history of a pituitary tumor.  A February 2000 entry noted an 
assessment that included visual field loss due to pituitary 
tumor.  

A June 2000 internal medicine examination report for the VA 
(performed by QTC Medical Services) noted that the veteran 
was diagnosed with a pituitary tumor in June 1994 and that he 
underwent pituitary tumor removal, but that he reported that 
everything was not removed secondary to the size of the 
tumor.  He stated that since that time he had suffered from 
symptoms including loss of vision.  The diagnoses included 
status post pituitary tumor removal with residuals of 
bitemporal hemianopsia.  

A June 2000 eye examination for the VA noted that the veteran 
complained of poor central as well as peripheral vision and 
that he described having a visual field defect in both eyes.  
The diagnoses were status-post resection of the pituitary 
tumor with superior bi-temporal hemianopsia on visual field 
exam; advanced, poorly controlled glaucoma, bilaterally; and 
early cataract development.  

A March 2004 report from Angel C. Aliwalas, Jr., M.D., noted 
that ten years prior to the consultation, the veteran had 
gradual progressive blurring of vision in both eyes and that 
he consulted an ophthalmologist at the time and was diagnosed 
with glaucoma, suspect, bilateral eye.  It was reported that 
the physician requested a kinetic perimetry that showed a 
bilateral temporal hemianopsia.  The report indicated that 
eight years prior to the consultation, the veteran still had 
complaints of blurring of vision in both eyes and that a 
repeat perimetry showed a significant hemianopsia, 
bitemporal.  It was reported that the veteran underwent 
surgery to remove the pituitary tumor at that time.  The 
report also indicated that the veteran underwent cataract 
removal one year prior to the consultation.  An automated 
perimetry report, at that time, noted that the amniotic fluid 
volume changes might be suggestive of glaucomatous changes 
due to nasal stepping, but that respect for vertical meridian 
in both eyes might mean a neurological component.  

The Board notes that the additional private and VA treatment 
records with additional diagnoses of eye problems as well as 
visual problems due to a pituitary tumor do not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet.App. 
321 (1999).  Simply stated, the fact that the veteran 
currently has an eye disorder is not in dispute, either today 
or in March 1993.  The veteran's statements and testimony in 
this regard are also cumulative and redundant.  The evidence 
at the time of the March 1993 RO decision already indicated 
that the veteran had variously diagnosed eye problems.  The 
March 1993 RO decision denied service connection for an eye 
disorder on the basis that such disorder was not shown during 
service nor within any presumptive period and that there was 
no basis for service connection.  None of the recently 
submitted evidence indicates that the veteran's current eye 
disorder is related to his period of service.  

Additionally, the Board notes that in a January 2004 
statement, the veteran referred to exposure to ionizing 
radiation.  However, the veteran is not a radiation-exposed 
veteran pursuant to 38 C.F.R. § 3.309.  Additionally, eye 
problems such as glaucoma and blurring of vision are not 
radiogenic diseases under 38 C.F.R. § 3.311.  

Further, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Even if some of the additional evidence were considered new, 
it is not material since it does not raise a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the March 1993 RO decision.  Thus the 
claim for service connection for an eye disorder may not be 
reopened, and the March 1993 decision remains final.  


ORDER

The application to reopen the claim for service connection 
for an eye disorder is denied.  


REMAND

A September 2003 RO decision denied service connection for a 
pituitary tumor.  

An October 2003 report of contact from the veteran, which has 
been reduced to writing, indicated that he essentially 
expressed disagreement with the determination in the 
September 2003 RO decision.  The Board notes that the RO has 
not issued a statement of the case as to the issue of 
entitlement to service connection for a pituitary tumor.  

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Thus this claim is being remanded 
for issuance of a statement of the case and to give the 
veteran the opportunity to complete an appeal.  38 U.S.C.A. § 
7105 (West 2005); 38 C.F.R. § 19.26 (2005).  

Accordingly, the Board REMANDS this issue for the following 
action:  

Issue a statement of the case to the 
veteran and his representative on the 
issue of entitlement to service connection 
for a pituitary tumor and inform him of 
the need to file a substantive appeal on 
this issue.  If the veteran perfects his 
appeal of this issue, then return the case 
to the Board for review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


